DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
8.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

9.	Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without “significantly more.” Claim(s) 1-20 are directed to methods and systems for rebalancing inventory amounts on a electronically within a document based distributed database (see at least paragraph [0005] and at least claim 1 of the pending application), which is considered an abstract idea.  The claim(s), when examined on a limitation-by-limitation basis and in ordered combination, do not include inventive concept.
Abstract Idea Analysis
Exemplary claim 1 recites the following abstract concepts that are considered to be at least a part of the abstract idea: 
Limitation 1 – maintaining a document based database;
Limitation 2 – receiving a request to update an inventory count for an item by a first amount;
Limitation 3 – checking a first version of the document; 
Limitation 4 – returning an indication of failure
Limitation 5 – receiving a second version of the document indicating a transfer; and
Limitation 6 – replacing the first version of the document with a third version indicating an increase in the current first inventory count for the item by the second amount.
	Here, the examiner has found that the claims are not directed to “an improvement to computer technology," 
	collecting, displaying, and manipulating data was found to be a certain method of organizing human activity; creating an index and using that index to search for and retrieve data, was found to be a method of organizing human activity; collecting information, analyzing the information, and displaying certain results, was found to be a certain method of organizing human activity; collecting and comparing known information, was found to be an idea of itself; and data recognition and storage, where this was found to be an idea of itself.  The examiner submits that the claimed invention discloses collecting, storing, displaying, and manipulation of data and display of results, which was found to be an abstract idea.
	
 	As indicated above, the examiner finds the abstract idea to include at least the judicial descriptor(s) of: certain methods of organizing human activity and an idea of ‘itself’.  

Significantly More Analysis
 	In applying step two of the Alice analysis, the examiner must “determine whether the claims do significantly more than simply describe [the] abstract method” and thus transform the abstract idea into patent-eligible subject matter.  Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. 2014).  The examiner looks to see whether there are any “additional features” in the claims that constitute an “inventive concept,” thereby rendering the claims eligible for patenting even if they are directed to an abstract idea.  Alice, 134 S. Ct. 2347 (2014).  Those “additional features” must be more than “well understood, routine, conventional activity.”  See Alice.  
 	As an example, the Federal Circuit has indicated that “inventive concept” could be found where the claims indicate the technological steps that are undertaken to overcome the stated problem(s) identified in Applicant’s originally-filed Specification.  See Trading Techs. Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017); But see IV v. Erie Indemnity, No. 2016-1128 (Fed. Cir. March 7, 2017)(“The claims are not focused on how usage of the XML tags alters the database in a way that leads to an improvement in technology of computer databases, as in Enfish.”)(emphasis in original) and IV. v. Capital One, Nos. 2016-1077 (Fed. Cir. March 7, 2017)(“Indeed, the claim language here provides only a result-oriented solution, with insufficient detail for how a computer accomplishes it.  Our law demands more.”  See Elec. Power Grp., 830 F.3d 1356 (Fed. Cir. 2016) (cautioning against claims ‘so result focused, so functional, as to effectively cover any solution to an identified problem.’).”).  Furthermore, “[a]bstraction is avoided or overcome when a proposed new application or computer-implemented function is not simply the generalized use of a computer as a tool to conduct a known or obvious process, but instead is an improvement to the capability of the system as a whole.”  Trading Techs. Int’l, Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017) (emphasis added).  
	For this step, examiners have been instructed to rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, and conventional.  The courts have, for instance, recognized the following computer functions to be well-understood, routine, and conventional functions when claimed in a merely generic manner:
performing repetitive calculations, 
receiving, processing, and storing data,
electronically scanning or extracting data from a physical document, 
electronic recordkeeping, 
automating mental tasks, and
receiving or transmitting data over a network, e.g., using the Internet to gather data.
See July 2015 Update: Subject Matter Eligibility.  The examiner refers to the following exemplary generically-recited computer elements and their associated functions, which are considered to be routine, conventional, and well-understood:

Generic Computer Element 1 – a digital medium environment configured to:
store data
receive and update data 
Generic Computer Element 2 – a processor configured to:
store data
receive and update data
	In sum, the examiner finds that the claims "are directed to the use of conventional or generic technology in a nascent but well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the two.”  In re TLI Communications LLC, No. 2015-1372 (May 17, 2016).  Accordingly, when considered individually and in ordered combination, the examiner finds the claims to be directed to in-eligible subject matter.  Dependent claims 2-7 and similarly recited claims 8 and 17, and the claims that depend therefrom, are similarly rejected because they fail to remedy the aforementioned deficiencies as shown in at least claim 1.
 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al (US 2018/0218312) in view of Official Notice.
	
Regarding claim 1, the prior art discloses, in a digital medium environment to provide a distributed inventory system, a method implemented by at least one computing device, the method comprising: maintaining, as part of the distributed inventory system (see at least paragraph [0024]), a document-based database of a first region; receiving, from a client, a request to update an inventory count for an item by a first amount (see at least paragraph [0029]); checking a first version of a document in the document-based database indicating a current inventory count for the item assigned to the first region to determine whether performing the request would result in the current inventory count for the item falling below zero (see at least paragraph [0006]); returning to the client, in response to determining that performing the request would result in the current inventory count for the item falling below zero (see at least paragraph [0035]), an indication of failure of the request without updating the current inventory count for the item by the first amount; determining that the inventory count has fallen below a threshold amount (see at least paragraph [0025]); communicating, in response to determining that the inventory count has fallen below the threshold amount, a first rebalance request to a second region of the distributed inventory system to transfer inventory count from the second region to the first region; receiving, in response to the first rebalance request, a second version of the document indicating a transfer of a second amount of inventory count from the second region to the first region; and replacing the first version of the document with a third version of the document indicating an increase in the current first inventory count for the item by the second amount (see at least paragraphs [0044-0046]).
The applied prior art does not explicitly disclose wherein the transfer of data is done between regions within a document.  However, the examiner submits that the movement and transfer of data between locations within a database was well known and commonplace within the state of the art at the time of filing.  The modification of the applied prior art to include the transfer of data from one region to another is therefore considered by one of ordinary skill in the art to be obvious to try.

Regarding claim 2, the prior art discloses the method as recited in claim 1, further comprising in response to determining that performing the request would not result in the current inventory count for the item falling below zero: updating the first version of the document to a fourth version of the document indicating a change in the current local inventory count by for the item by the first amount; replacing the first version of the document with the fourth version of the document; returning to the client an indication of success of the request; and communicating the fourth version of the document to the second region (see at least paragraphs [0044-0046]).Regarding claim 3, the prior art discloses the method as recited in claim 1, the third version of the document including an identifier of the item, the current inventory count assigned to the first region, an inventory count assigned to the second region, a version of the current inventory count assigned to the first region, and a version of the inventory count assigned to the second region (see at least paragraph [0035]).Regarding claim 4, the prior art discloses the method as recited in claim 3, further comprising: receiving a fourth version of the document from the second region; determining that the version of the inventory count assigned to the second region in the fourth version of the document is greater than the version of the inventory count assigned to the second region in the third version of the document; and replacing the third version of the document with a fifth version of the document indicating an inventory count assigned to the second region obtained from the fourth version of the document and indicating an inventory count version for the second region obtained from the fourth version of the document (see at least paragraphs [0045 and 0046]).Regarding claim 5, the prior art discloses the method as recited in claim 1, further comprising: receiving a second rebalance request to transfer a third amount of inventory count for the item to a third region; determining that transferring the third amount of inventory count from the first region to the third region is not permissible in response to a rebalance originating from the first region for the item already being in process; and not transferring the third amount of inventory count to the third region in response to determining that transferring the third amount of inventory count from the first region to the third region is not permissible (see at least paragraphs [0047 and 0048]).Regarding claim 6, the prior art discloses the method as recited in claim 1, further comprising: receiving a second rebalance request to transfer a third amount of inventory count for the item to a third region; determining that transferring the third amount of inventory count from the first region to the third region is not permissible in response to determining that reducing the inventory count at the first region by the third amount of inventory count would drop the inventory count at the first region below the threshold amount; and not transferring the third amount of inventory count to the third region in response to determining that transferring the third amount of inventory count from the first region to the third region is not permissible (see at least paragraphs [0052-0056]).Regarding claim 7, the prior art discloses the method as recited in claim 1, further comprising: receiving a second rebalance request to transfer a third amount of inventory count for the item to a third region; and transferring the third amount of inventory count to the third region only in response to determining that a rebalance originating from the first region for the item is not already in process and that reducing the inventory count at the first region by the third amount of inventory count would not drop the inventory count at the first region below the threshold amount (see at least paragraphs [0052-0056]).


Claims 8-20 each contain recitations substantially similar to those addressed above and, therefore, are likewise rejected.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The examiner has considered all references listed on the Notice of References Cited, PTO-892.
The examiner has considered all references cited on the Information Disclosure Statement submitted by Applicant, PTO-1449.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALIA F CRAWLEY whose telephone number is (571)270-5397.  The examiner can normally be reached on Monday thru Thursday; 8:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TALIA F CRAWLEY/Primary Examiner, Art Unit 3687